


110 HR 849 IH: Stop the Misuse of ITINs Act of

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 849
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and Labor and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  Secretary of the Treasury to notify the Secretary of Homeland Security of
		  employer returns showing the employment of individuals not authorized to be
		  employed in the United States and to notify the employers that they must
		  terminate the employment of those employees, to provide an opportunity for
		  those employees to contest the information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Misuse of ITINs Act of
			 2007.
		2.Notification of
			 employment status of individuals not authorized to work in the United
			 States
			(a)In
			 generalSubsection (i) of section 6103 of the Internal Revenue
			 Code of 1986 (relating to confidentiality and disclosure of returns and return
			 information) is amended by adding at the end the following new
			 paragraph:
				
					(9)Disclosure to
				secretary of homeland security of employment information of employees not
				authorized to be employed in united states
						(A)In
				generalIf—
							(i)the Secretary
				receives a return from any person or entity (hereafter in this paragraph
				referred to as the employer) showing wages (as defined in
				section 3121(a)) paid to any employee, and
							(ii)the TIN of such
				employee, as shown on such return, indicates that such employee is not
				authorized to be employed in the United States,
							the
				Secretary shall provide electronically to the Secretary of Homeland Security
				the following information as shown on such return: the name, address, and TIN
				of such employee and the name, address, and employer identification number of
				the employer.(B)Notice to
				employer and employeeWhenever the Secretary sends a notice under
				subparagraph (A) with respect to any employer and employee, the Secretary also
				shall notify the employer and the employee in writing that such employee is not
				authorized to be employed in the United States and that the employee’s
				employment with the employer should be terminated not later than the 30th day
				after the date of the notice. Such notice shall also describe—
							(i)the employer’s
				obligations under this paragraph,
							(ii)the employee’s right under this paragraph
				to contest the determination that the employee is not authorized to be employed
				in the United States, and
							(iii)the procedure
				under this paragraph for contesting such determination.
							(C)Employee’s right
				to contest
							(i)Notice to
				employeeIf any employer receives such a notice from the
				Secretary with respect to an employee, the employer shall, within 3 business
				days after the date the employer received such notice, provide a copy of such
				notice to the employee.
							(ii)Right to
				contestAn employee may contest the accuracy of such notice
				during the 30-day period beginning on the date that the employer provided the
				notice under clause (i) to the employee.
							(iii)Contest
				procedureIf, during such 30-day period, the employee provides
				the employer with information substantiating such employee’s claimed
				authorization to be employed in the United States, the employer shall, in such
				form and manner as the Secretary shall prescribe, provide to the
				Secretary—
								(I)the employee’s name, address, and taxpayer
				identification number,
								(II)the employer’s
				name, address, telephone number, and employer identification number, and
								(III)the information provided by the employee to
				the employer substantiating such employee’s authorization to be employed in the
				United States.
								(D)Verification
				from department of homeland security
							(i)Transmittal of
				inquiryWithin 3 business
				days after receiving the information described in subparagraph (C)(iii), the
				Secretary shall provide such information electronically to the Secretary of
				Homeland Security.
							(ii)ResponseWithin 7 business days after receiving such
				information, the Secretary of Homeland Security shall electronically notify the
				Secretary, and shall notify the employer and employee in writing, as to whether
				the employee is authorized to be employed in the United States.
							(E)Suspension of
				obligation to terminate employment until response received
							(i)In
				generalExcept as provided in clause (ii), if the employee meets
				the requirement of subparagraph (C)(iii), the employer’s obligation to
				terminate the employment of such employee shall be suspended until the employer
				receives the notice described in subparagraph (D)(ii).
							(ii)Timely response
				not receivedIf the employer does not receive such notice before
				the 30th day after the close such 30-day period, the employer shall so notify
				the Secretary.
							(F)Rebuttable
				presumption of violation of the Immigration and Nationality Act
							(i)In
				generalA rebuttable presumption is created that the employer has
				violated section 274A(a)(1)(A) of the Immigration and Nationality Act
				if—
								(I)the employer
				employs an individual with respect to whom a notice is received under
				subparagraph (B) after the 30 days described in such subparagraph,
								(II)the employer
				fails to notify the Secretary as required by subparagraph (E)(ii) and employs
				such individual, or
								(III)the employer
				refers the individual for employment after receiving a notice under
				subparagraph (B) with respect to such individual.
								(ii)Exceptions
								(I)Suspension
				periodClause (i)(I) shall not apply during the suspension period
				described in subparagraph (E)(i)
								(II)Notice from
				secretary of homeland securityClause (i) shall cease to apply
				with respect to an individual after the date that the employer is notified by
				the Secretary of Homeland Security that such individual is authorized to be
				employed in the United States.
								(G)Refunds
				deniedNo refund of any tax imposed by this title shall be made
				to any individual for any taxable year during any portion of which such
				individual is employed in the United States without being authorized to be so
				employed.
						(H)Special
				rules
							(i)Protection from
				liabilityNo employer shall be civilly or criminally liable under
				any law for any action taken in good faith reliance on information provided by
				the Secretary or the Secretary of Homeland Security with respect to any
				individual’s eligibility to be employed in the United States.
							(ii)Timely mailing
				treated as timely noticeRules similar to the rules of section
				7502 shall apply for purposes of this section.
							(iii)Last known
				address of employeeAny notice required to be provided to an
				employee under this section shall be sufficient if mailed to the employee at
				the last known address of the
				employee.
							.
			(b)Conforming
			 amendmentParagraph (4) of section 6103(p) of such Code is
			 amended by striking (5) or (7) each place it appears and
			 inserting (5), (7), or (9).
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 received more than 180 days after the date of the enactment of this Act.
			
